Citation Nr: 0733234	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the RO.  

The veteran presented personal testimony before the 
undersigned Acting Veterans Law Judge via videoconference in 
January 2007.  A transcript of the hearing is of record.


FINDING OF FACT

An acquired psychiatric disorder is not etiologically related 
to the veteran's service-connected right knee disability.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service, 
nor is it proximately due to or a result of the veteran's 
service-connected right knee disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005) became law.  The 
regulations implementing the VCAA provisions have since been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded her 
comprehensive VA examinations addressing her claimed 
disorder.  There is no indication of additional medical 
records which the RO has not obtained.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in a June 2005 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  The VCAA letter was issued prior to the appealed 
September 2005 rating decision, and the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate her claim and assist her in developing 
relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.   However, the absence of such 
notification is not prejudicial in this case, involving only 
a service connection claim.  With service connection cases, 
no disability rating or effective date is assigned when 
service connection is denied.   Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of her claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided)

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

As an initial matter, the Board observes that, although the 
RO nominally adjudicated the issue of entitlement to service 
connection on a direct basis, this does not appear to reflect 
the veteran's contention.  The veteran has consistently 
claimed that she has an acquired psychiatric disorder as a 
result of her service connected knee disability.  

Nevertheless, the Board has reviewed the veteran's service 
medical records and observes that they contain no complaints 
of, or treatment for a psychiatric disorder.  The first 
identification of such a disorder of record occurred many 
years after the veteran left military service.  In an April 
2005 private medical facility treatment record, the examiner 
noted that she had been treating the veteran for 2 years for 
symptoms associated with dysthymia and post-traumatic stress.  
Indeed, there is no medical opinion that purports to relate a 
current psychiatric disorder directly to the veteran's 
military service.  

To the extent that the RO has adjudicated the issue on a 
direct basis, the Board finds that the requirements for 
direct service connection are not met.  The Board's 
discussion will accordingly focus on the veteran's claim of 
entitlement to service connection on a secondary basis.  

With respect to arguments made at the January 2007 hearing 
regarding the presumption of soundness, the Board simply 
notes that there is no evidence to suggest that any claimed 
psychiatric disorder predated service.  There is some 
indication from the medical evidence that the veteran had an 
eating disorder prior to service.  However, the veteran is 
not seeking service connection for an eating disorder, and 
therefore further discussion of the presumption of soundness 
as it relates to the eating disorder is not necessary.  

It is undisputed that the veteran has a current acquired 
psychiatric disorder and that she has several service-
connected disabilities.  While there is some conflict in the 
evidence with respect to whether a diagnosis of post-
traumatic stress disorder (PTSD) is supported, as opposed to 
diagnoses such as dysthymia or depression, the Board finds 
that a determination as to the existence of PTSD versus 
another psychiatric diagnosis is not necessary for a 
resolution of this appeal.  The veteran has not identified 
any in-service stressor as related to PTSD.  It would appear 
that the diagnosis of PTSD has been related to the veteran's 
service-connected physical disabilities.  Therefore, 
regardless of the specific diagnosis, the essential question 
before the Board is whether there is in etiological 
relationship between any acquired psychiatric disorder, 
including PTSD, and a service-connected disability.  

There are several medical opinions which favor such a 
relationship.  In the April 2005 private medical facility 
treatment record, the examiner opined that it was more likely 
than not that the veteran's depression was the result of her 
service-connected physical disabilities and pain.  The 
examiner further stated that the service-connected 
disabilities had interfered with the veteran's ability to 
enjoy life fully and care for her son.

In a September 2005 private facility record, the examiner 
noted that, from an earlier psychological evaluation, the 
veteran met the diagnoses of depressive disorder, not 
otherwise specified and PTSD.  The examiner observed the 
absence of a prior history of depression and opined that the 
veteran's depression and PTSD were the result of her service-
connected disabilities.  The private psychologist further 
stated that the loss of functional abilities, including 
walking up stairs, as well as leisure activities, such as 
playing with her son or bicycle riding, have more likely than 
not lead to ongoing emotional distress.

Similarly, in an April 2006 private facility evaluation, the 
examiner opined, that based on her history, there was some 
connection between her injury in the Navy and her depression.

In addition to the private opinions, several VA opinions have 
been obtained, and in contrast to the private opinions, these 
consistently indicate that there is no relationship between 
the veteran's psychiatric disability and her service-
connected physical impairment, but that the veteran's 
psychiatric disorder is related to a non-service-connected 
eating disorder.  

In an August 2005 VA mental disorders examination report, the 
examiner opined that the veteran's depression was less likely 
than not a result of her knee injury.  The examiner observed 
the veteran's long history of anorexia and stated that during 
periods where the veteran was severely restricting her food 
intake, the veteran experienced a worsening of her depressive 
symptoms and decreased energy.  The examiner noted that when 
someone restricted their food intake to 200 calories, as the 
veteran claimed to have done, they have difficulty with 
concentration, irritability, low mood and low energy.  The 
examiner further noted that it was difficult to separate out 
the veteran's depressive symptoms when she was restricting 
her food intake so severely.  

In a February 2006 VA mental disorders examination report, 
the examiner was requested to review the September 2005 
private facility record (discussed above) and state whether 
the findings of this record changed the previous opinion 
expressed in the August 2005 VA examination report.  The 
examiner reviewed the September 2005 private facility record 
and stated that it did not change the previous opinion given.  
The examiner also observed that the September 2005 private 
facility record was very brief and provided limited 
information.

In September 2006, the VA Chief of Mental Health and 
Behavioral Science Service (Chief) was asked to reconcile the 
conflicting evidence of record.  In his opinion, the Chief 
indicated that the veteran's entire claims file and clinical 
record had been reviewed.  The Chief noted the history of 
disagreement between the private clinicians and the VA 
examiners.  The Chief noted that a private record diagnosed 
dysthymic disorder but did not mention anorexia, past or 
present.  The Chief opined that a comprehensive psychological 
evaluation would have included such a discussion, if reported 
by a patient.  The Chief noted that the private record 
attributed the dysthymia to the service-connected knee injury 
and based this conclusion on the veteran's reported history.  
The Chief also noted a private record that diagnosed 
depression and PTSD without providing clinical or historical 
information to support the diagnosis.  

With respect to the lack of any discussion of anorexia in the 
private reports, the Chief observed that the veteran's 
problems with anorexia were not spontaneously disclosed by 
her.  The Chief noted that the anorexia was chronic with 
exacerbations and remissions, and he concluded that the 
veteran's depression seemed to correspond to the 
exacerbations and remissions of the anorexia.  Thus, the 
Chief agreed with the opinions expressed by the VA examiner 
in the August 2005 and February 2006 examination reports.

Upon review of the record, the Board finds the April 2005, 
September 2005 and April 2006 private facility records to be 
of limited probative value for one essential reason.  It does 
not appear that the private examiners were fully or 
accurately informed with respect to the veteran's medical 
history.  There is no indication that the opinions expressed 
in these private records were based on a review of the claims 
file.  See Miller v. West, 11 Vet. App. at 348 (1998).  In 
this regard, the Board notes that in the April 2006 private 
facility record, the examiner indicated the opinion was based 
on the veteran's reported history.  

By contrast, the opinions expressed by the VA examiner in 
August 2005 and February 2006, and the September 2006 
confirming opinion of the Chief of Mental and Behavioral 
Science Service were based on a thorough review of the claims 
file, which was reflected in their discussion and reasoning.  
The common conclusion of these examiners was that the 
veteran's psychiatric disorder was less likely related to the 
service-connected right knee disability and more likely 
corresponded to the exacerbations and remissions of her 
anorexia.  

In essence, in not reviewing the other medical evidence of 
record, the private examiners apparently did not have access 
to crucial information regarding the presence of an eating 
disorder, and thus they were unable to comment on its role in 
the etiology of her psychiatric disorder.  Without discussion 
of the eating disorder, it cannot be assumed that the private 
examiners were aware of it.  As noted in the September 2006 
VA opinion, the veteran's problems with anorexia were not 
spontaneously disclosed by the veteran. Also of note, the 
August 2005 VA examiner indicated that the veteran initially 
denied any history of an eating disorder, but later admitted 
having an eating disorder since the sixth grade.  Thus, the 
private reports reflect access to less information about the 
veteran's medical history, and for this reason, the Board 
accords them less probative weight than the VA opinions.  

The Board also notes that the April 2006 private opinion is 
essentially inconclusive.  The examiner opined that there was 
some connection between the veteran's injury in the Navy and 
her depression.  However, such a statement does not provide 
any basis by which the Board can quantify the purported 
relationship.  The fact that an opinion is speculative in 
nature limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

The Board is aware that the veteran is a licensed mental 
health care professional.  As such, the Board may not, and 
does not, ignore her opinion, although the Board may consider 
her personal interest in evaluating the merits of the claim.  
See Pond v. West, 12 Vet. App. 341 (1999).  In this regard, 
the Board observes that, it is the veteran's essential 
contention that her depression is a result of her service-
connected disabilities.  However, like the private examiners, 
the veteran has not adequately addressed the degree to which 
her anorexia impacts her depression.  Her opinion thus 
suffers from the same primary deficiency as the private 
opinions and is accorded equally little probative weight.  

By contrast, the Board again notes that the VA examiners 
reviewed the claims file and did address the impact the 
veteran's anorexia had on her depression.  The Board notes 
that the Chief of Mental and Behavioral Science Service 
stated that a comprehensive psychological evaluation would 
include mention of anorexia if reported by the veteran.  
Thus, the Board finds the VA examiner's opinions and 
confirming opinion by the Chief of Mental and Behavioral 
Science Service to be more probative than the opinion of the 
veteran.  See Owens v. Brown, 7 Vet. App. at 433 (1995).

In sum, the evidence deemed most probative by the Board is 
uniformly against any relationship between the veteran's 
service connected disabilities and any current psychiatric 
disorder.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for service 
connection must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


